FIRST AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Chia Surkh Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

FORBES & MANHATTAN (KURDISTAN) INC,

and

PETOIL PETROLEUM AND PETROLEUM PRODUCTS INTERNATIONAL
EXPLORATION AND PRODUCTION INC.

and

GENEL ENERGY INTERNATIONAL LIMITED
eerpe

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION
AMENDMENTS TO CONTRACT.

First Amendment Agreement — Chia Surkh

FIRST AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date”)

between:

{each a “

(Ay

(B)

(c)

wh THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government’);

@ FORBES & MANHATTAN (KURDISTAN) INC., a company established and
existing under the laws of Barbados, whose registered office is at Suite 203 Lauriston
House P.O. Box 1132, Collymore Rock, St. Michael, Barbados BB 11000, an
affiliate of Forbes & Manhattan (Barbados) Inc., a company existing under the laws
of Barbados, whose registered office is at Suite 203 Lauriston House P.O. Box 1132,
Collymore Rock, St. Michael, Barbados BB 11000 (“Forbes”),

GQ PETOIL PETROLEUM AND PETROLEUM PRODUCTS INTERNATIONAL
EXPLORATION AND PRODUCTION INC., a company established and existing
under the laws of Turkey, whose registered office is at Filistin Caddesi No: 16,
G.O-P., 06700 Ankara, Turkey (“Petoil"); and

ro) GENEL ENERGY INTERNATIONAL LIMITED, a company established and
existing under the laws of British West Indies, whose registered office is at
Caribbean Suites, The Valley, Anguilla, British West Indies TV! 1 LP (“Genel”)

“Party” and collectively, the “Parties”.

RECITALS

The Government, Genel, Forbes and Petoil are parties to a Production Sharing Contract dated
11 June 2009 in respect of the Chia Surkh Block in the Kurdistan Region of Iraq (the
“Contract”).

The Parties wish to amend the Contract to obligate each of Genel, Forbes and Petoil, and
future holders of all or part of the participating interests held by Genel, Forbes and Petoil at
the Effective Date, and future holders of all or any participating interest (except in respect of
the Government Interest) to pay capacity building payments to the Government. Genel,
Forbes and Petoil are willing to agree to charge their participating interests with the capacity
building payment obligations, and the Parties are willing to agree to the appropriate
amendments to the Contract.

The Government will deposit all capacity building payments into a segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.
L

First Amendment Agreement — Chia Surkh

DEFINITIONS AND INTERPRETATION

Unless otherwise defined herein {including the recitals} capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Contract” is defined in Recital (A).

“Forbes” is defined in the preamble.

“Genel” is defined in the preamble.
“Government” is defined in the preamble.
“Party” and “Parties” are defined in the preamble.
“Petoll” is defined in the preamble.

“Third Party” is defined in Clause 4.2.

12 The descriptive headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and do not affect the construction or
interpretation of this Agreement. A reference to a “Clause” is a reference to a clause
of this Agreement.

AMENDMENTS TO CONTRACT

21 The Contract is amended as provided in this Clause 2.

22 The recitals are amended:

(a) by adding a new paragraph (D):

“(D) This Contract was amended pursuant to the First Amendment
Agreement between the Parties dated | August 2010;";

(b) by renumbering the existing paragraph (D): “(E)";
(ce) by renumbering the existing paragraph (E): “(F)"; and

(d) by renumbering the existing paragraph (F): “(G)".

we
First Amendment Agreement ~ Chia Surkh

In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”
are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity.

CONTRACTOR Entity means each of Genel, Forbes and Petoil and their respective
permitted assignees pursuant to Article 39. A bolder of the Government Interest is
not a CONTRACTOR Entity. At any time when there is only one entity
constituting the CONTRACTOR, any reference to “the entities constituting the
CONTRACTOR?” or the “CONTRACTOR Entities” or similar reference, shall be
deemed to mean “the entity constituting the CONTRACTOR™. As of the Effective
Date, Genel, Forbes and Petoil, as CONTRACTOR Entities, each own an undivided
interest in the Petroleum Operations in respect of the entire Contract Area:

Genel 20%
Forbes 40%
Petoil 20%".

New definitions are added in Article 1.1, in the appropriate alphabetical order, as
follows:

“Annual Reconciliation Statement is defined in Article 32.6.2(c).

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance certain infrastructure and capacity building projects to be
identified by the GOVERNMENT in its sole discretion in the Kurdistan Region.

Capacity Building Payment means:

fay in respect of a Genel Interest Holder, the obligation of the Genel Interest
Holder to pay an amount equal to the Genel Capacity Building Value;

(b) in respect of a Forbes Interest Holder, the obligation of the Forbes Interest
Holder to pay an amount equal to the Forbes Capacity Building Value; and

(c) in respect of a Petoil Interest Holder, the obligation of the Petoil Interest
Holder to pay an amount equal to the Petoil Capacity Building Value.

‘Capacity Building Payment Instalments means each obligation of a Charged [nterest
Holder to pay an amount equal to the Capacity Building Value attributed to such
Charged Interest Holder as provided by Article 32.6.

Capacity Building Value means the Genel Capacity Building Value, Forbes
Capacity Building Value or the Petoil Capacity Building Value.

‘Charged Interest means all or any part of the participating interests hereunder
deemed held by Genel, Forbes and Petoil as of the Effective Date.
First Amendment Agreement — Chia Surkh

Charged Interest Holder means a CONTRACTOR Entity if and to the extent it is
the holder of a Charged Interest. As of the Effective Date, Genel, Forbes and Petoil
are the only Charged Interest Holders.

Charged Interest Holders Monthly Statement is defined in Article 32.6.2(a).

First Amendment Agreement means the First Amendment Agreement between the
Government, Genel, Forbes and Petoil dated | August 2010.

Forbes Capacity Building Value means, in respect of any period of determination:
for each Charged Interest Holder of all or part of the participating interests held by
Forbes, an amount in Dollars equal to the value, established in accordance with
Article 27, of forty per cent (40%) of the Profit Petroleum attributed to such Charged
Interest Holder pursuant to this Contract as at any time and period of determination.

Forbes means a company established and existing under the laws of Barbados,
whose registered office is at Suite 203 Lauriston House, PO Box 1132, Collymore
Rock, St. Michael, Barbados BB 11000, an affiliate of Forbes & Manhattan
(Barbados) Inc, a company existing under the laws of Barbados, whose registered
office is at Suite 203 Lauriston House, PO Box 1132, Collymore Rock, St. Michael,
Barbados BB 11008).

Forbes Interest means the forty per cent (40%) participating interest in the Contract
held by Forbes as of the Effective Date.

Forbes Interest Holder means a CONTRACTOR Entity if and to the extent it is a
holder of the Forbes Interest, and at any time when there is more than one
CONTRACTOR Entity which is a hokdee of the Forbes Interest, those
CONTRACTOR Entities. As of the Effective Date, Forbes is the sole Forbes
Interest Holder.

Genel means Genel Energy Intemational Limited, a company established and existing
under the laws of British West Indies, whose registered office is at Caribbean Suites,
The Valley, Anguilla, British West Indies TV1 11P.

Genel Capacity Building Value means, in respect of any period of determination:
for each Charged Interest Holder of all of part of the participating interests held by
Genel, an amount in Dollars equal to the value, established in accordance with
Article 27, of thirty per cent (30%) of the Profit Petroleum attributed to such Charged
Interest Holder pursuant to this Contract as at any tine and period of determination.

Genel Interest means the twenty per cent (20%) participating interest in the Contract
held by Genel as of the Effective Date.

Genel Interest Holder means a CONTRACTOR Entity if and to the extent it is a
holder of the Genel Interest, and at any time when there is more than one
CONTRACTOR Entity which is a holder of the Genel Interest, those
25

2.6

First Amendment Agreement ~ Chia Surkh

CONTRACTOR Entities. As of the Effective Date, Genel is the sole Genel Interest
Holder.

Loss or Expense is defined in Article 32.6.8(c).

Petoil means Petoil Petroleum and Petroleum Products Intemational Exploration and
Production Inc., a company established and existing under the laws of Turkey, whose
registered office is at Filistin Caddesi No: 16, G.O.P., 06700, Ankara, Turkey.

Petoil Capacity Building Value means, in respect of any period of determination:
for each Charged Interest Holder of all or part of the participating interests held by
Petoil, an amount in Dollars equal to the value, established in accordance with
Article 27, of forty per cent (40%) of the Profit Petroleum attributed to such Charged
Interest Holder pursuant to this Contract as at any time and period of determination.

Petoil Interest means the twenty per cent (20%) participating interest in the Contract
held by Petoil as of the Effective Date.

Petoil Interest Holder means a CONTRACTOR Entity if and to the extent it is a
holder of the Petoil Interest, and at any time when there is more than one
CONTRACTOR Entity which is a holder of the Petoil Interest, those
CONTRACTOR Entities. As of the Effective Date, Petoil is the sole Petoil Interest
Holder.

Rights Sale means a sale. assignment, or other disposal of the GOVERNMENT's
rights to receive Capacity Building Payment Instalments from a Charged Interest
Holder, whether for a lump sum payment or in instalment payments, and whether the
purchaser assumes all payment risk and all risk as to the amount of Capacity Building
Payment Instalments, or otherwise.”

‘The first paragraph of Articte 4.2 is deleted in its entirety and restated:

“The Public Company will not have any liability to the CONTRACTOR ww contribute
its Government Interest share of all Petroleum Costs. Petroleum Costs are the
exclusive obligation of the CONTRACTOR Entities in accordance with each
CONTRACTOR Entity’s respective participating interests in the Contract. Each
CONTRACTOR Entity is entitled (through the CONTRACTOR) to recover all such
Petroleum Costs in accordance with Article 25. The Public Company shall contribute
its share of Production Bonuses attributable to the Government Interest and payable
pursuant to Articles 32.7 through 32.11."

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.6.6(a) and (b).”.

In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26,9, where a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity
28

2.9

2.10

211

First Amendment Agreement — Chia Surkb

Building Payment Instalments under Article 32.6, the GOVERNMENT will have the
rights set forth in Articles 32.6.6 through 32.6.8.”

Articles 27.1 and 27.2 and Paragraphs 7 and & are amended by adding, afer the word
“Quarter” in each instance in each Article and Paragraph, the words “and Month"; and
in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten (10)".

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10) day of each Month, the CONTRACTOR shall provide a statement
to the GOVERNMENT showing the CONTRACTOR’ calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month. Such
statement shall include the following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not full in the category referred to in paragraph (a)
above, together with sale prices applied during such Month,

(c} inventory in storage belonging w the CONTRACTOR Entities at the
beginning and at the end of the Month; and

(d) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32.6.2(a).”

Jn Article 29.1, after the words “shall be in Dollars and shall", the following words are
added:

“except as provided in the next sentence and Articles 32.6.10 through 32.6.12,";

and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make Capacity Building Payments as further
provided in Articles 32.6.10 through 32.6.12."

In Article 32, Articles 32.1 to 32.5 are deleted in their entirety and restated:

“Forbes Interest Holder

32.1 The GOVERNMENT required Forbes , as a condition of entering into the
2.413

323

32.3.1

First Amendment Agreement — Chia Surkb

Contract, to pay to the GOVERNMENT a signature bonus of five hundred
thousand Dollars (US $500,000) (“Signature Bonus”) and the
GOVERNMENT confirms timely receipt of the payment.

The GOVERNMENT required Forbes , as a condition of entering into the
Contract, to pay to the GOVERNMENT a capacity building bonus of
nineteen million five hundred thousand Dollars (US $19,300,000)
(“Capacity Building Bonus — First Tranche”) and the GOVERNMENT
confirms timely receipt of the payment.

The Forbes Interest Holder shall pay to the GOVERNMENT 4 capacity
building bonus of twenty-five million Dollars (US $25,000,000) (“Capacity
Building Bonus — Second Tranche”) in five (5) monthly instalments of
five million Dollars (US $5,000,000) each. The Forbes Interest Holder shall
pay the first instalment on or before 15 August 2010; the second instalment
on or before | September 2010; the third instalment on or before | October
2010; the fourth instalment on or before | November 2010, and the fifth
instalment on or before | December 2010.

The GOVERNMENT shall transfer the Signature Bonus and the Capacity
Building Bonus into the fund established by the Martyrs, Anfalised and
Victims of Genocide Law of the Kurdistan Region — Iraq (Law No. 37 of
2007).

Petoil Interest Holder

324

The Petoil Interest Holder shall not be liable to pay to the
GOVERNMENT any part of the Signature Bonus or Capacity Building
Bonus, or for any other payment in the nature of the Signature Bonus or
Capacity Building Bonus, except as provided in Article 32.6.

Genel Interest Holder

32.5

The Genel Interest Holder shall not be liable to pay to the
GOVERNMENT any part of the Signature Bonus or Capacity Building
Bonus, or for any other payment in the nature of the Signature Bonus or
Capacity Building Bonus, except as provided in Article 32.6."

In Article 32, a new Article 32.6 is added as follows:

“Capacity Building Payments

32.6

Each Charged Interest Holder is bound by the provisions of this Article.
First Amendment Agreement — Chia Surkb

32.6.1 The obligations of a CONTRACTOR Entity, to the extent it is a
‘Charged Interest Holder, as set forth in this Article 32.6, attach to,
and may not be severed from, the Charged Interest.

32.6.2 In respect of the Capacity Building Payment Instalments:

fa)

(b)

on or before the tenth (10) day of each Month, in the
Development Period, the CONTRACTOR shall provide to
the GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
with Article 27.4 and Paragraph 6.1, and the monthly valuation
Statement in accordance with Article 25 and Paragraph 7.1, a
statement (the “Charged Interest Holders Monthly
Statement”) setting out the CONTRACTOR’s calculation of
the Capacity Building Value attributable to cach Charged
Interest Holder for the preceding Month. In each Charged
Interest Holders Monthly Statement, the CONTRACTOR
shall detail each item taken into account in making its
calculation of the amounts due from each Charged Interest
Holder, the quantities of Profit Petroleum produced during the
Month covered by such Charged Interest Holders Monthly
Statement, the volumes of such production sold, the Capacity
Building Value attributed to such sales, and the Capacity
Building Payment Instalments required to be paid with respect
thereto by each Charged Interest Holder:

on the same date on which the CONTRACTOR provides the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.6.2(a), each
Charged Interest Holder shall pay (except as provided in the
next sentence) the Capacity Building Payment instalment as
shown as owed by such Charged Interest Holder in the
Charged Interest Holders Monthly Statement. If

(1) a Charged Interest Holder has sold its Profit Petroleum to
(i) the GOVERNMENT or a Public Company (or a
company or an entity owned and controlled, directly or
indirectly, by a Public Company or the GOVERNMENT),
(ii) the State Oil Marketing Organisation (SOMO) or any
entity owned and controlled by the Government of Iraq: and
if

(2) any such counterparty as identified in (1) has not paid the
Charged Interest Holder for the Petroleum lifted by such
entity, then:
(ch

(d)

fe)

First Amendment Agreement — Chia Surkh

(3) the Charged Interest Holder is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
Charged Interest Holder has received payment by such
counterparty.

The preceding sentence does not apply with respect to, and
to the extent of sales of a Charged Interest Holder's Profit
Petroleum to any other counterparties;

within thirty (30) calendar days following the date on which
the CONTRACTOR delivered the Final End-of-Year
Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26.13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement, the
CONTRACTOR shall provide to the GOVERNMENT, in
respect of each Charged Interest Holder, a written
reconciliation of the aggregate amount of the Capacity
Building Value and the aggregate payments of the Capacity
Building Payment Instalments during such Calendar Year
period (the “Annual Reconciliation Statement”);

if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in an
amount less than the aggregate Capacity Building Value
attributed to such Charged Interest Holder during such
Calendar Year period, such Charged Interest Holder shall pay
(subject to the same exception as provided in the second and
third sentences of Article 32.6.2(b)) the amount of the
underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the same
date the CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT;

if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in
excess of the Capacity Building Value attributed to it during
such Calendar Year period, and if and to the extent the
GOVERNMENT has agreed with the CONTRACTOR and
the affected Charged Interest Holder in respect of the amount
of such overpayment, such Charged Interest Holder may
deduct such overpayment to the extent that the
GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
ti)

(e)

First Amendment Agreement — Chia Surkh

Building Payment Instalments. In no event will a Charged
Interest Holder be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next
following payments of Capacity Building Payment
Instalments. The right of set-off against Capacity Building
Payment Instalments will be a Charged Interest Holder's only
remedy in respect of any overpayment, and the
GOVERNMENT will have no obligation to make any
reimbursement or other compensating payments to the
Charged Interest Holder,

if a Charged Interest Holder fails to pay all or part of a
Capacity Building Payment when due, the Charged Interest
Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including the date paid: and

if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which a Charged Interest Holder will make such payment, then
the Capacity Building Payment will be due on the next
following banking day. A “banking day” is a day (other than a
Saturday, Sunday, or public holiday) on which banks are open
for general business in the specified locations.

Capacity Building Account

32.6.3 The GOVERNMENT shall:

(a) establish and maintain the Capacity Building Account; and

(b) deposit all Capacity Building Payments received by the

GOVERNMENT into the Capacity Building Account.

32.64 The GOVERNMENT may enter into a Rights Sale without the

conseat of the CONTRACTOR or any CONTRACTOR Entity.

Separate Liability

32.6.5 Each Charged Interest Holder is separately liable (and not jointly

and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations, duties and liabilities under

10
First Amendment Agreement ~ Chia Surkb

this Anicle 32.6. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Article 32.6.

32.6.6 (a) If a Charged Interest Holder fails to pay a Capacity Building
Payment in full when due, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
other agreement, automatically be entitled on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and not less than thirty (30) days in the case of any
subsequent default, to:

(L) in the case of a defaulting Genel Interest Holder:

(i) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to thirty per cent
(30%) of such defaulting Genel Interest Holder's
Profit Petroleum; and

(ii) continue to lift up to thirty per cent (30%) of such
defaulting Genel Interest Holder's Profit Petroleum
for the remainder of the Development Period;

(2) in the case of a defaulting Forbes Interest Holder:

(i) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty per cent
(40%) of such defaulting Forbes Interest Holder's
Profit Petroleum: and

(ii) continue to lift up to forty per cent (40%) of such
defaulting Forbes Interest Holder's Profit Petroleum
for the remainder of the Development Period; and

(3) in the case of a defaulting Petoil Interest Holder:

(i) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty per cent
(40%) of such defaulting Petoil Interest Holder's
Profit Petroleum: and

tl
32.6.7

32.6.8

First Amendment Agreement ~ Chia Surkb

(ii) continue to lift up to forty per cent (40%) of such
defaulting Petoil Interest Holder's Profit Petroleum
for the remainder of the Development Period.

(b) A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments in full plus interest in accordance
with Article 32.6.(f) in such thirty (30) day period, the
GOVERNMENT shall not exercise its lifting rights under this
Article 32.6.6 in respect of such defaulting Charged Interest
Holder. In the case of any subsequent default, the
GOVERNMENT may exercise its right to lift whether or not
the defaulting Charged Interest Holder cures its default in the
thirty (30) day notice period.

The lifting rights of the GOVERNMENT pursuant to Article
32.6.6 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
Charged Interest Holder, the CONTRACTOR, the Operator, or
any other Person, and regardless of any provisions of any lifting
agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR or a defaulting Charged
Interest Holder is a party. The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT 's priority rights as set forth in Article 32.6.6
and this Article 32.6.7,

(a) A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT from any Loss or Expense (as defined in
Article 32.6.8(c}, below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of
such defaulting Charged Interest Holder under Articles 32.6.6
and 32.6.7_

(b) The GOVERNMENT will retain control over the defence of,
and any resolution or settlement relating to, such Loss of
Expense. A defaulting Charged Interest Holder shall cooperate
with the GOVERNMENT and provide reasonable assistance
in defending any claims against the GOVERNMENT.

(c) “Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment,
damages (including punitive damages), diminution in value,
fees or other charge and, to the extent permitted by applicable
law, any court filing fee, court cost, arbitration fee or cost,
32.6.9

First Amendment Agreement — Chia Surkh

witness fee, and each other fee and cost of investigating and
defending or asserting a claim for indemnification, including
attomeys’ fees, other professionals’ fees, and disbursements;
but does not include consequential damages. A claim set forth
in a notice from the GOVERNMENT to a defaulting Charged
Interest Holder will be conclusively deemed a Loss or Expense
if the Charged Interest Holder fails to dispute
GOVERNMENT's liability by the end of a thirty (30) day
period following the effective date of the notice from the
GOVERNMENT. The Charged Interest Holder shall
promptly pay the deemed Loss or Expense on demand.

The GOVERNMENT’s rights under Articles 32.6.6 through
32.6.8 are not exclusive and are without prejudice to the
GOVERNMENT's termination rights under Article 45_

Payments: No Set-off or Deduction

32.6.10

32.6.11

32.6.12

Except as provided in Article 32.6.2(¢} and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay all Capacity Building Payments without (and free
and clear of any deduction for) set-off or counterclaim.

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.6 is that such Charged
Interest Holder must pay the Capacity Building Payments owed by
it and when required. Accordingly, in respect of its obligations
under this Article 32.6 only and except as provided in Article
32.6.2(e), each Charged Interest Holder hereby waives any right to
raise by way of set off or invoke as a defence to its obligations to
pay Capacity Building Payments pursuant to this Article 32.6,
whether in law or equity, any failure by the GOVERNMENT or
any CONTRACTOR Entity to pay amounts due and owing under
the Contract or any alleged claim that such Charged Interest Holder
may have against the GOVERNMENT, Operator, any other
CONTRACTOR Eatity of any other Person, whether such claim
arises under or relates to this Contract or otherwise

Each Charged Interest Holder shall make Capacity Building
Payments to the GOVERNMENT by wire transfer of immediately
available funds in Dollars in accordance with wire instructions
provided by the GOVERNMENT. The making of any payments
by a Charged Interest Holder under this Article 32.6, or the
acceptance of use of any payments by the GOVERNMENT, does
not impair the rights of such Charged Interest Holder or the
GOVERNMENT under Article 15. Any dispute between the

13
Lu

In Article 32:

(a)

(b)

te)

id)

fe)

First Amendment Agreement — Chia Surkh

GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of the Capacity Building Value and the
Capacity Building Payment due with respect thereto, is subject to
Article 15.9_

Assignment, Reversion

32.6.13 (a) Ifa Charged Interest Holder assigns and novates all or any part

(b)

of its Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation.

f€ (i) a Charged Interest Holder withdraws as a
CONTRACTOR Entity, or (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Charged Interest Holder is either
assigned and novated or reverts to the remaining
CONTRACTOR Entities, as provided in Article 45, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a
Charged Interest Holder to the extent of such assignment and
novation or reversion, as applicable, provided that the
withdrawing or terminating Charged Interest Holder will be
solely liable for any unpaid Capacity Building Payments
attributable to its Charged Interest prior to the date of
withdrawal or termination,

the existing Article 32.6 is renumbered “32.7”;

the existing Article 32.7 is renumbered "32.8";

the existing Article 32.8 is renumbered "32.9",

the existing Article 32.9 is renumbered “32.10”, and in that Article, after the
word “bonus”, the words “or payment” are added; and

the existing Article 32.10 is renumbered “32.11”, and in that Article:

0)

(ii)

after the word “bonus”, the words “or payment” are added; and

the words “or by banker's draft and on receipt thereof the
GOVERNMENT shall forthwith issue a written receipt to the
CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the
GOVERNMENT who shall be duly authorised to issue such

4
2.15

2.16

217

2419

First Amendment Agreement ~ Chia Surkh

receipt under Kurdistan Region Law" are deleted.
Article 39.2 is deleted and restated:

“Except as provided in Article 32.6, each CONTRACTOR Entity shall have the right
to sell, assign, transfer or otherwise dispose of all or part of its rights and interests under
this Contract to any third party (not being an Affiliated Company or another
CONTRACTOR Entity) with the prior conseat of the GOVERNMENT and each
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or
otherwise dispose of all or part of its rights and interests under this Contract to any such
third party shall request such consent in writing, which request shall be accompanied
by reasonable evidence of the technical and financial capability of the proposed third
party assignee.”

Ja Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or related to
the exercise of rights by the GOVERNMENT as set forth in Articles 32.6.6 through
32.6.9, in respect of which the GOVERNMENT expressly reserves all sovereign
immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.6.6, which

Disputes shall, except only as provided in Article 32.6.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

In Article 45.6, after “31,” is added “32.6,",
The following further amendments are made:

(a) in the definition of “Production Bonus” in Article 1.1, the words “32.6 or
32.7” are replaced with “32.7 or 32.8";

(b) in Paragraph 3.1.9, the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes described in Article 31.2, bonus payments, Capacity
Building Payments, and any other payments”;

(ec) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance,
“Capacity Building Payments, or other payments” is added:

(d) Paragraph 4.1 is deleted and restated: “Taxes described in Article 31.2 and
specifically excepting, without limitation, taxes and duties that may be
fe)

i]

(g)

(hb)

a

First Amendment Agreement — Chia Surkh

included in the costs of material and equipment purchased for the Petroleum
Operations;”

in Article 10.2(e), the word “thirteen” is deleted and replaced with “twenty”;
the beading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS",

in Article 39.6, the following is added at the end of the sentence following the
words “Article 4":

“and Article 32.6,";
in Articles 4.2 and 4.3, the word “other” is deleted in each instance; and
in Article 33.9, “, provided that where the GOVERNMENT is participating in

its capacity as a CONTRACTOR Entity pursuant to Article 4, it shall be
liable for its share of Petroleum Costs” is deleted.

3. REPRESENTATIONS

3 Genel, Forbes and Petoil each for itself, makes the following representations:

3d

3.2

313

314

315

3.L6

its entry into and performance of this Agreement have been authorised by all
necessary company action;

this Agreement constitutes a valid, legal, and binding agreement of it;

it has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement;

except as provided in the next sentence, there is no law or agreement to
which it is a party that conflicts with or prevents entry into, delivery, and
performance by it of, or calls into question the validity, legality and
enforceability against it of, this Agreement. No representation is made in
respect of the laws of the Kurdistan Region or Iraq;

it is not 4 party t any administrative of judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it; and

neither it nor any of its Affiliates has made, offered, or authorised (and has not
agreed to make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to

16
First Amendment Agreement — Chia Surkh

oe for the use or benefit of any public official (ic, any person holding a
legislative, administrative or judicial office, including any person employed
by or acting on behalf of the Government) or any political party or political
party official or candidate for office, where such payment, gift, promise or
advantage violates (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention's Commentaries. No part of its participating interest under
(including any profits it may derive in respect of) the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to or for
the benefit (directly or indirectly) of any public official or any political party
of political party official or candidate for office of the Kurdistan Region or
Iraq.

GENERAL PROVISIONS

4

42

Articles 36 (Jnformation and Confidentiality), 39 (Assignment and Change of
Control), 41 (Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and
Arbitration), and 44 (Notices) of the Contract shall apply to this Agreement.

This Agreement does not create any right under the Contracts (Rights of Third
Parties) Act 1999 that is enforceable by any Person who is not a party (a “Third
Party”). The Parties may rescind or vary the terms of this Agreement without notice
to or the consent of any Third Party.

This Agreement constitutes the final, complete and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior and
contemporancous negotiations and agreements between the Parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
or qualified through evidence of trade usage or a prior course of dealings. In entering
into this Agreement, neither Party has relied upon any statement, representation,
warranty or agreement of the other party except for those expressly contained in this
Agreement. There are no conditions precedent to the effectiveness of this
Agreement, other than those expressly stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavors to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the transactions this Agreement contemplates.

The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
4.6

47

First Amendment Agreement ~ Chia Surkh

waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of the
Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A waiver
made in writing on one occasion will be effective only in that instance and oaly for the
purpose stated. A waiver once given is not to be construed as a waiver on any future
occasion. No waiver or amendment in respect of this Agreement will constitute a
waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in four counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one agreement.
The signatures of all of the Parties need not appear on the same counterpart, and
delivery of an executed counterpart signature page by facsimile or electronic scan is
as effective as executing and delivering this Agreement in the presence of the other
Parties. This Agreement is effective upon delivery of one executed counterpart from
each Party to the other Parties, In proving this Agreement, a Party must produce or
account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan
Region Law or the laws of Irag concerning corruption, this Agreement shall be deemed
void ab initio,

This Agreement (and any non-contractual obligations arising out of of in connection
with it) is governed by English law.

[Signature page follows.)

18
First Amendment Agreement — Chia Surkh

For and on behalf of Forbes & Manhattan (Kurdistan) Inc.:

Production Inc.:

For and on behalf of the Kurdistan Regional Government of Iraq:

Pritne Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and
Gas Affairs of the Kurdistan Region — Iraq

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

Ashti Hawrami

[Signature page to the Chia Surkh First Amendment Agreement.}

19
First Amendment Agreeenestt — Chia Surtch

for and on behalf of Forbes & Manhattan (Xurdisean) Inc:

Titles...
Name.

For and on bcbalf'of Gene! Energy Intcrnational Limited:

For amd on behalf of Petoil Petroloem and Petroteam Produets International Exploration and
Production Ines

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kordistan Regional Gevarament

On behalf of the Regional Council for the Gil snc
Gos Affairs of the Kuydistan Region + iraq

Sigmar, ae cscs cesreraseneeessesere
Barhar Salih

Minister of Natural Resources
Kurdistan Regional Goverment
On bebalf af the Ministry of Natoral
Resources the Kusdisian Region

‘Siguisture; capinoweetsape ase eeye
Ashtt Hayeranni

[Signatore page to the Clin Surkh First Ameudment Agreement.]
First Amendmem Agreement ~ Chia Surkh

For and on bebalf of Forbes & Manhattan (Kurdistan) Ine.:

For and on behalf of Genel Energy International Limited:

Signature.
Title: .
Name: ...

For and on behalf of Petoil Petroleum and Petroleum Products International Exploration and
Production Inc.:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and
Gas Affairs of the Kurdistan Region — Iraq

Minister of Natural Resources
Kurdistan Regional Government

On behalf of the Ministry of Natural
Resources in the Kurdistan Region

[Signature page to the Chia Surkh First Amendment Agreement.)

19
First Amendment Agreement — Chia Surkh

For and on behalf of Forbes & Manhattan (Kurdistan) Inc.:

Title:
Name:

For and on behalf of Genel Energy International Limited:

For and on behalf of Petoil Petroleum and Petroleum Products International Exploration and
Production Inc.;

Signature.
Title: -

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and
Gas Affairs of the Kurdistan Region ~ Iraq

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

Signature:. AptL>A———._.

Ashti Hawrami

{Signature page to the Chia Surkh First Amendment Agreement.|
